The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 19, 2015

                                    No. 04-14-00432-CR

                                  Otto Ray KIETZMAN,
                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2013W0631
                       Honorable Andrew Carruthers, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court